Citation Nr: 1111729	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an extra-schedular rating for the Veteran's low back disorder for the period beginning March 1, 2008.

2.  Entitlement to an extra-schedular rating for the Veteran's left femoral nerve neuropathy for the period beginning March 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  This matter was previously before the Board in July 2009.  In that decision, the Board denied the Veteran's claims to restore a 40 percent rating to his low back disorder, a 30 percent rating to his left femoral nerve neuropathy, and a TDIU, effective from March 1, 2008.  The Board additionally denied the Veteran's request to increase the rating of the Veteran's low back disorder above 20 percent effective March 1, 2008.  The decision granted a 30 percent rating to the Veteran's left femoral nerve neuropathy effective May 22, 2008.

In that decision, the Board remanded the issue of entitlement to an extra-schedular evaluation to the RO for referral to the Director of the Compensation and Pension Service (Director of C&P).  The Director of C&P rendered a decision regarding these issues in December 2010.  The Board finds that there was substantial compliance with its remand, and it will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2009, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at a Travel Board hearing in Lincoln, Nebraska.  A transcript of this hearing has been associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's service-connected low back disability has not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.

2.   The Veteran's service-connected left femoral nerve neuropathy has not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  An extra-schedular rating is not warranted for the Veteran's low back disability.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.321 (2010).

2.  An extra-schedular rating is not warranted for the Veteran's left femoral nerve neuropathy.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the implementing regulation, 38 C.F.R. § 3.159 (2010), requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to an appellant that described evidence potentially helpful to the appellant but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

The current appeal was initiated following a grant of service connection and assignment of disability ratings for a low back condition and left femoral nerve neuropathy.  In cases such as this, the typical service connection claim has been more than  substantiated, it has been proven, thereby rendering the notice provisions of 38 U.S.C.A. § 5103(a) unnecessary because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Nevertheless, the record reflects that the Veteran has been provided with a meaningful opportunity to participate effectively in the processing of his claim for an increased rating on an extra-schedular basis.   The May 2008 letter informed the Veteran of the method in which VA determines disability evaluations.  The particular regulation pertaining to extraschedular evaluations (38 C.F.R. § 3.321) was not provided to the Veteran until the RO issued a July 2008 statement of the case.  While the regulation was not provided to the Veteran before the initially ajudciation of his claim for a higher evaluation, a subsequent readjudication of the claim in The claim was readjudicated in a June 2008 rating decision, in a July 2008 statement of the case, and in a January 2011 supplemental statement of the case.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  See  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran).

      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which include the Veteran's VA medical records, records held by the Social Security Administration, and private treatment records from Norfolk Medical Group.  The Veteran was also provided with several VA examinations pursuant to 38 C.F.R. § 3.159(c) (4).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as the medical opinions and findings contained therein are predicated on full reviews of the Veteran's claims file.  The examination reports consider all of the pertinent evidence of record and statements of the Veteran, and they provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that there is no identified, available, and pertinent evidence which is not currently part of the claims files.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In April 2009, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at a Travel Board hearing in Lincoln, Nebraska.  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision. 

Extra-Schedular Rating

The Veteran is in receipt of a 20 percent schedular rating for his low back disability and a 30 percent schedular rating for his left femoral nerve neuropathy.  The Veteran contends that his low back disability and left femoral nerve neuropathy warrant a rating on an extra-schedular basis.  The discussion of the appropriateness of an extra-schedular evaluation for both of the Veteran's disabilities involves the application of the same law to similar facts, so both disabilities will be addressed together.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of C&P is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  See 38 C.F.R. § 3.321(b)(1)(2010).  More specifically, an extra-schedular disability rating is warranted when the case presents such an exceptional or unusual disability picture (with related factors as marked interference with employment or frequent periods of hospitalization) that the application of the regular schedular standards is impractical.  See id.  

Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue is either raised by the veteran or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board has jurisdiction to review the determinations of the Director of C&P or the VA Under Secretary for Benefits regarding a Veteran's entitlement to an extra-schedular rating.  See Anderson v. Shinseki, 23 Vet. App. 423 (2009).  

In the instant case, in July 2009, the Board referred the Veteran's claim of entitlement to an extra-schedular rating to the Director of C&P to determine whether the Veteran's service-connected low back disorder and left femoral nerve neuropathy warranted such a rating.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2010).  In December 2010, the Director of C&P completed an administrative review for consideration of an extra-schedular evaluation of the Veteran's low back and left femoral nerve disabilities.  As noted above, although the Board is precluded from making an extra-schedular evaluation in the first instance, that constraint no longer applies because the Director of C&P has already specifically considered the matter.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also VAOPGCPREC 6-96.  Accordingly, the Board will proceed with its analysis.

In its December 2010 letter, the Director of C&P indicated that he had reviewed the Veteran's claims file, and he discussed the findings from both the May 2008 VA examination and from two previous VA examinations that the Veteran underwent prior to March 1, 2008.  In particular, the Director of C&P took note of the conclusion of the April 2006 VA examiner that the Veteran's low back and neuropathy condition had not affected his status as a student or his activities of daily living.  The VA examiner found no loss of strength or sensation of the left lower extremity, the Veteran's range of motion of the lumbar spine was full and without pain, and repetitive motion did not cause any loss of motion.  Similarly, the Director of C&P noted that the September 2007 VA examiner concluded that the Veteran's disabilities caused no significant impairment to the Veteran's activities of daily living.  

The Director of C&P noted that in the Veteran's most recent VA examination, held in May 2008, the Veteran stated that his condition had worsened since having recently fallen, and he complained of aching and spasms of the lumbar region and diminished sensation, increased fatigue, and weakness of the left lower extremity.  The Veteran reported weekly flare-ups, the use of a cane for ambulation, and the use of a back brace.  Flexion of the lumbar spine was limited to 50 degrees, with tenderness manifesting at 40 degrees.  Repetitive use increased pain, but it did not result in any additional loss of motion.  Knee and ankle jerks were 1+ on the left.  Electromyography testing was consistent with chronic L5-S1 radiculopathy of the left lower extremity.  The Veteran's medications included Gabapentin, oxycodone, and Flexeril.  In terms of the effects of the Veteran's disability on his occupation and activities of daily living, although the Veteran reported recently obtaining a computer degree, he had been unable to find an occupation in that field and was employed as a night desk attendant at a local motel.  The Veteran stated that he had difficulty with the job due to requirements of sitting or standing for eight hours, which increased pain and fatigue.  The examiner concluded that the Veteran would have difficulty with any occupational duties requiring weight-bearing of any kind, prolonged walking, prolonged standing, prolonged sitting, bending, lifting, twisting, climbing, crawling, or carrying.  The examiner concluded that the Veteran's frequent flare-ups would likely impact occupational duties and result in absenteeism.  

In his December 2010 letter, the Director of C&P acknowledged the May 2008 opinion of the VA examiner that the Veteran's service-connected disabilities would impair his occupational ability due to the likelihood of absenteeism and functional loss due to the symptomatology associated with his disabilities.  The Director of C&P noted, however, that the Rating Schedule is predicated upon the average impairment of earnings capacity resulting from the disability.  The Director of C&P found that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  The Director of C&P noted that the findings of loss of motion and pain of the lumbar spine and sensory loss of the left lower extremity were rated appropriately under the Rating Schedule.

The Board has taken note of the December 2010 conclusion of the Director of C&P, and it has reviewed the other pertinent evidence of record as well.  The record demonstrates that the Veteran has received medical treatment at the VA Medical Center at Omaha, Nebraska since March 1, 2008.  These records demonstrate that the Veteran has received clinical care for his back and leg condition, but they show no evidence of hospitalization for his injuries.  Indeed, in June 2008, the clinician noted that the Veteran was undergoing conservative therapy for his back and leg condition, and the Veteran reported that his condition had "improved slightly."

In an April 2009 hearing before the undersigned, the Veteran stated that he wore a knee brace but no longer wore a back brace.  He further indicated that his muscle spasms and sleep disturbances had lessened since taking new medications.  The Veteran worked from April 2008 to July 2008 as a hotel desk clerk.  The record contains no indication that the Veteran's disabilities interfered with his ability to carry out the duties associated with that position.  At the time of the April 2009 hearing, the Veteran reported that he was last gainfully employed in November of 2008 at a used car dealership.  The employer allowed the Veteran to "walk the lot as much as possible" and "allowed [the Veteran] to do what he could."  He lost that position when a new owner bought the dealership.  After that time, the Veteran had applied and interviewed for a variety of jobs, including as a hotel front desk clerk and as a police dispatcher.  The Veteran stated that his doctors had not recommended that he not work for physical reasons; instead his doctors recommended that he take a job that allowed him to stand and sit periodically.  

Upon review of the evidence of record, the Board agrees with the assessment of the Director of C&P that the Veteran does not warrant an extra-schedular rating for his service-connected low back and left femoral nerve neuropathy, because the evidence does not demonstrate that his disabilities have produced an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment.  The Board notes that the Rating Schedule provides for higher ratings for both the Veteran's low back disability and left femoral nerve neuropathy due to such symptoms as complete paralysis of the femoral nerve with paralysis of the quadriceps extensor muscles, forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case, the evidence does not show that any of these criteria are met.  This absence of evidence warranting a higher schedular evaluation weighs against a finding that the Veteran's disability picture is so severe as to be beyond the contemplation of the Rating Schedule.

Additionally, there is no evidence that the Veteran's service-connected low back and left femoral nerve neuropathy disabilities have resulted in the Veteran having frequent periods of  hospitalization for related symptoms; indeed, the record does not show any hospitalization for the Veteran's disabilities during the course of this appeal. 

Further, the preponderance of the evidence does not demonstrate that the Veteran's disabilities have caused marked interference with the his employment.  While the Board recognizes that the Veteran's service-connected disabilities have had an adverse impact on his occupation, this adverse impact alone is not sufficient to warrant the assignment of an extra-schedular rating, which is premised upon an exceptional or unusual disability picture.  As noted above, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the instant case, while the May 2008 VA examiner concluded that the Veteran's frequent flare-ups would likely impact occupational duties and result in absenteeism, as noted above, the Veteran's schedular ratings for his disabilities are a reflection of such impairment in the Veteran's ability to work.  The record shows that Veteran was consistently employed from April 2008 to November 2008, first as a hotel desk clerk and then as a used car salesman.  The record contains no indication that the Veteran's disabilities interfered with his ability to engage in either job.  While the Veteran reports having lost his job in November 2008, his reported reason for losing the position had nothing to do with his disabilities.  Furthermore, the Veteran stated in his April 2009 hearing before the undersigned-and the medical evidence of record further confirms-that doctors had never recommended to him that he not work; instead, they recommended that the Veteran needed to find a position that allowed him to stand and sit periodically.

To the extent that the Veteran himself believes that his disabilities entitle him to compensation on an extra-schedular basis, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  However, the Board finds that his contentions are not supported by the objective evidence of records.  The Board has placed greater probative weight on the pertinent medical evidence of record which demonstrates that the Veteran's service-connected low back and left femoral nerve neuropathy disabilities are not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  As the preponderance of the evidence is against the Veteran's claim for an extra-schedular evaluation, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an extra-schedular rating for the Veteran's low back disorder for the period beginning March 1, 2008 is denied.

Entitlement to an extra-schedular rating for the Veteran's left femoral nerve neuropathy for the period beginning March 1, 2008 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


